 STONE&WEBSTER ENGINEERING CORPORATION197in and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]STONE & WEBSTER ENGINEERING CORPORATIONandINTERNATIONALASSOCIATIONOFMACHINISTS,LODGE 395,PETITIONER.CaseNo.39-RC-°-55.May 2, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an internationalengineeringand constructionfirm, is engaged in the construction and expansion of powerhouse facil-ities at Beaumont, Texas, for the Gulf States Utilities Company, amultimillion dollar public utility servingusers inLouisiana and Texas.Two projects are involved here.One, which has taken approximately18 months to build, is now reaching completion and the other, whichwill require a similar amount of time to complete, has been recentlybegun. " Each project involves expenditures in excess of $6,500,000, ofwhich approximately 50 percent is for the purchase of materials andsupplies outside the State of Texas.The International Brotherhood of Carpenters and Joiners of Amer-ica, Local 753, AFL, hereinafter called the Intervenor, contends thatthe Board should not assert jurisdiction over these operations of theEmployer, essentially for the reason that the work is sporadic, variable,and uncertain.Upon the record before us we find no merit in thiscontention.1 Inasmuch as the Employer purchasessupplies and ma-terials valued in excess of $500,000 from outside the State of Texaswe find that it will effectuate the policies of the Act to assert jurisdic-tion in this case. 2Accordingly, we find that the Employer is engaged in commercewithinthe meaningof the Act.IThe Plumbing Contractors Association of Baltimore,Maryland,Inc.,93 NLRB 1081;Ozark Data Constructors,77NLRB 1136.2Federal Dairy Company,Inc.,91 NLRB 638..94NLRB No. 39. 198DECISIONS OF NATIONAL LABORRELATIONS BOARD2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act' for the following reasons:.The Petitioner seeks a unit composed of millwrights and/or ma-chinists and their helpers.The Employer and the Intervenor contendthat the millwrights and carpenters constitute the appropriate unit.Since June 1947, the Employer and the Intervenor (International)have had a general contract covering the employment of carpentersand millwrights by the Employer. Further, the Employer and theIntervenor (Local) have had a contract covering the wages and otherterms of employment of the millwrights and carpenters employed onthis particular job, that has been in effect since work was begun in`August 1949. The latter contract has been renegotiated from time totime and at the time of the hearing the parties were negotiating for arevised contract.The Board has held that millwrights and machinists may constitutean appropriate unit. 4 It has also held that millwrights alone, 5 ormillwrights and carpenters,' may be severed from an existing broaderunit.In the instant case the Employer employs no machinists.The millwrights and carpenters work side by side on the Employer'sconstruction site and, as indicated above, have been represented to-gether by the Intervenor for a number of years. The record revealsthat the construction job will terminate in approximately 18 months.The employment of millwrights during that period admittedly will beon a sporadic basis and the evidence shows that a representative groupof such employees may not be employed for a substantial portion ofthat period. In these circumstances, and particularly because the mill-wrights and carpenters work closely together and have been repre-sented together in active collective bargaining by the Intervenor, andbecause of the sporadic nature of the employment of millwrights, we3We find, contrary to the contentions of the Intervenor and the Employer, that theexisting contracts do not constitute a bar to this proceeding.One contract, between theIntervenor (Local 753) and an association of employers, of which the Employer is amember, is effective until July 1, 1951, and contains a 90-day automatic renewal clause.Thus, the automatic renewal date was reached during the pendency of the petition herein.Interchemical Corporation (Finishes Division),91 NLRB No 234 The other contract,between the Employer and the Intervenor (International), was made in 1947 and is foran indefinite durationBecause more than 2 rears have elapsed since the contract wasmade. it can no longer constitute a bar.Association of Motion Picture Producers, Inc,88 NLRB 521.1International Harvester Company,73 NLRB 971 ; W. BWillett Company,85 NLRB761.5U. S Rubber Company,91 NLRB No 213;International Harvester Company (Louis-villeWorks),87 NLRB 317sCalumet Hecla Consolidated Copper Co ,86 NLRB 126 ;Heyden Chemical Corpora-tion,85 NLRB 1181. MID-STATES STEEL AND WIRE COMPANY199are of the opinion that the millwrights together with the carpentersconstitute an appropriate unit.Accordingly we shall dismiss thepetition.OrderIT IsHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.MID-STATES STEEL AND WIRECOMPANYandINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA,LOCAL32,CIO,PETITIONER.Case No. 1O-RC-1188.May °2, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clarence D. Musser,hearing officer.The hearing officer's rulings made at the hearinr arefree from prejudicial error and are hereby affirmed.The hearing officer referred to the Board for ruling the Employer'smotion to adjourn the hearing to Crawfordsville, Indiana, for the tak-ing of further evidence.As such further evidence adverted to bythe Employer would not alter our determination herein, the motion isdenied.The Employer's motion to dismiss the petition on the groundthat the unit sought by the Petitioner is inappropriate is denied forthe reasons set forth hereinafter.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct?2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all production and main-tenance employees at the Employer's Jacksonville, Florida, plant, in-cluding the stock clerk, over-the-road truck driver, and two watchmen,but excluding the foremen, assistant foremen, executive, professionaland clerical employees, guards, and supervisors as defined by the Act.The Employer agrees with the composition of the unit, but contendsISeeStanislaus Implement and Hardware Company,Limited,91 NLRB 618.94 NLRB No. 47.